EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xue Chen on 05/05/2022.
The application has been amended as follows: 
Claims 1, 16, 29, and 30 have been amended to include an additional limitation.
(Currently Amended) A method for providing location access management, comprising: 
requesting, by a location manager, access data with respect to one or more regions based on location data associated with a movable object, the location data indicating a current location of the movable object, the access data including one or more data structures representing the one or more regions that are within a threshold distance of the current location of the movable object;
receiving the access data for determining accessibility of the one or more regions with respect to the movable object; 
determining that an access level associated with a region of the one or more regions is restricted, the restricted region being unlockable for a predetermined time; 
displaying the access level associated with the restricted region on a user interface;
receiving, by an access manager, a request to unlock the restricted region, the request including a region identifier associated with the restricted region; 
unlocking, by the access manager, the restricted region; 
updating, by the access manager, a data structure corresponding to the region identifier and representing the restricted region to indicate that the restricted region is unlocked; Application No. 16/216,128 Attorney Docket No. 00203.1371. OUS 
sending, by the access manager, the updated data structure to the location manager to update the access data; 
and sending, by the location manager, the updated access data to the movable object via a connection to the movable object.

16. (Currently Amended) A system for providing location access management, comprising: 
one or more microprocessors; 
a location manager and an access manager, both running on the one or more microprocessors, wherein: Application No. 16/216,128 Attorney Docket No. 00203.1371. OUS 
the location manager operates to: 
request, from an access manager, access data with respect to one or more regions based on location data associated with a movable object, the location data indicating a current location of the movable object, the access data including one or more data structures representing the one or more regions that are within a threshold distance of the current location of the movable object; 
receive the access data determining accessibility of the one or more regions with respect to the movable object; 
determine that an access level associated with a region of the one or more regions is restricted, the restricted region being unlockable for a predetermined time; 
display the access level associated with the restricted region on a user interface;
and send updated access data to the movable object via a connection to the movable object; and 
the access manager operates to: 
receive a request to unlock the restricted region, the request including a region identifier associated with the restricted region; 
unlock the restricted region; 
update a data structure corresponding to the region identifier and representing the restricted region to indicate that the restricted region is unlocked; 
and send the updated data structure to the location manager to update the access data.

29. (Currently Amended) A non-transitory computer-readable storage medium including instructions stored thereon which, when executed by a processor, cause the processor to:
request, by a location manager, access data with respect to one or more regions based on location data associated with a movable object, the location data indicating a current location of the movable object, the access data including one or more data structures representing the one or more regions that are within a threshold distance of the current location of the movable object; Application No. 16/216,128 Attorney Docket No. 00203.1371. OUS 
receive the access data for determining accessibility of the one or more regions with respect to the movable object; 
determine that an access level associated with a region of the one or more regions is restricted, the restricted region being unlockable for a predetermined time; 
display the access level associated with the restricted region on a user interface;
receive a request to unlock the restricted region, the request including a region identifier associated with the restricted region; 
unlock the restricted region; 
update a data structure corresponding to the region identifier and representing the restricted region to indicate that the restricted region is unlocked; 
send the updated data structure to a location manager to update the access data; 
and send the updated access data to the movable object via a connection to the movable object.

30. (Currently Amended) A method for providing location access management, comprising: 
receiving position data corresponding to an unmanned aerial vehicle (UAV); 
obtaining, by a location manager, geo-fencing data with respect to one or more regions based on the position data, the geo-fencing data including one or more data structures representing the one or more regions that are within a threshold distance of a current location of the UAV according to the position data;
sending the geo-fencing data to the UAV via a connection to the UAV; 
obtaining an access state associated with the UAV, the access state indicating an access level of a current location of the UAV; 
sending, by the location manager, the access state to an application executing on a client device; 
causing the application to display a message based on the access state, wherein the access state indicates that a region of the one or more regions is restricted, the restricted region being unlockable for a predetermined time; 
displaying the access level associated with the restricted region on a user interface;
receiving, by the access manager, a request to unlock the restricted region, the request including a region identifier associated with the restricted region; 
unlocking, by the access manager, the restricted region; 
updating, by the access manager, a data structure corresponding to the region identifier and representing the restricted region to indicate that the restricted region is unlocked; 
sending, by the access manager, the updated data structure to the location manager to update geo-fencing data; and 
sending, by the location manager, the updated geo-fencing data to the UAV via a connection to the UAV.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661